THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 420TH DISTRICT COURT OF NACOGDOCHES COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 3rd
day of December, 2014, the cause upon appeal to revise or reverse your judgment between

                            KYLE EDWIN BARNHILL, Appellant

                       NO. 12-14-00348-CV; Trial Court No. C1127731

                                     By per curiam opinion.

                  WILLIAM AGNEW, JR. AND DEAN WATTS, Appellee

was determined; and therein our said Court made its order in these words:

         “THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this court that this appeal should be dismissed.

       It is therefore ORDERED, ADJUDGED and DECREED by this court that this appeal be,
and the same is, hereby dismissed as frivolous; and that this decision be certified to the court
below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 17th day of February, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk